Citation Nr: 1014889	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for cervical strain with spondylosis. 

2.  Entitlement to a compensable disability rating for 
bilateral shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) 
from August 28, 1986 to November 6, 1986, with further 
unspecified periods of service in the U.S. Army Reserves.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted entitlement to service connection for a 
cervical spine disorder and shin splints, and assigned 
noncompensable ratings.

In a subsequent July 2006 decision, the RO increased the 
Veteran's disability rating to 10 percent for cervical strain 
effective the date of claim.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to a rating in excess of 10 percent for cervical 
strain remains before the Board on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Board notes that in her February 2006 substantive appeal, 
the Veteran requested a Board hearing in Washington, D.C.  
However, as her address of record is in Germany, the Veteran 
was notified in February and June 2009 letters that she 
needed to either schedule a time when she would be in the 
United States or request to have a hearing at any regional 
office before regional office personnel.  No response was 
received and the hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Cervical strain with spondylosis is shown by pain on 
motion and objective medical findings of cervical flexion 
greater than 30 but less than 40 degrees.

3.  Evidence does not support a separate rating for 
radiculapathy or neurological symptoms due to the cervical 
spine disability. 

4.  Shin splints are manifested by tenderness to palpation at 
legs and ankles on the left greater than the right medial 
tibia in the middle one-third, and difficulty with running or 
prolonged walking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cervical strain with spondylosis are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for a compensable rating for shin splints 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) , and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her service connection 
claims in December 2003.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
January 2004 and March 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in July 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal. 
 Her service treatment records and post-service VA and 
private treatment records pertaining to her disabilities have 
been obtained and associated with her claims file.  The 
Veteran was provided a fee-basis VA medical examination in 
March 2004, and VA medical examinations in June 2006 and 
January 2008 to determine the severity of her disabilities. 

Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Laws and Regulations- General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.



Increased Rating for Cervical Spine Strain

Law and Regulations

The Veteran is assigned an initial 10 percent rating for 
cervical strain with spondylosis.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5237) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The Spine
523
7
Lumbosacral or cervical strain
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
524
3
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 
26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

 
38 C.F.R. § 4.71a, PLATE V (2009)


Factual Background

In March 2004, the Veteran was awarded service-connection for 
cervical sprain with spondylosis based on a May 1990 in-
service complaint of neck pain and a March 2004 fee-basis VA 
medical examination which diagnosed the Veteran's cervical 
strain.

During the March 2004 fee-basis VA medical examination, the 
Veteran complained that she had suffered from constant pain 
located at the cervical spine for 14 years.  She described 
the pain as burning, aching, sharp, and sticking in nature, 
and stated that the pain could be elicited by physical 
activity or comes on by itself.  It did not cause 
incapacitation, and functional impairment included chronic 
pain disturbing most activities and sleep.  She did not lose 
any time from work due to her neck disability.  Upon physical 
examination, the examiner noted no evidence of radiating pain 
on movement with no evidence of muscle spasm or tenderness.  
The examiner noted range of motion findings of the cervical 
spine to include flexion and extension to 45 degrees, right 
and left lateral flexion to 45 degrees, and right and left 
rotation to 80 degrees.  The examiner further reported that 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination, and 
there was no ankylosis of the spine or signs of 
intervertebral disc syndrome.  Neurological findings of the 
upper extremities were motor function with normal limits, 
sensory function within normal limits, and right and left 
upper extremity revealed biceps jerk 1+ and triceps jerk 1+.  
An X-ray report from that time found straightening of the 
cervical spine and minimal spondylosis.  The examiner 
diagnosed cervical strain. 

In a September 2004 to October 2006 VA progress notes, the 
Veteran complained of neck pain. 

In a May 2005 VA progress note, the Veteran complained of 
neck pain that radiated down to the arms, and stated that she 
has had steroid injections in the past.  Upon examination, 
the examiner noted the neck had intact range of motion.  

During a June 2005 VA rehabilitation consultation, the 
Veteran complained of bilateral upper shoulder and neck pain, 
worse with bending neck forward.  Upon examination, the 
examiner noted cervical range of motion findings including 
decreased flexion to 10 degrees, extension to 5 degrees, and 
lateral flexion to 5 degrees, bilaterally.  The examiner also 
noted tender points along her bilateral upper trapezius, 
levator capula, cervical paraspinals, and full range of 
motion of bilateral shoulders.  The examiner diagnosed 
cervical myofascial pain with decreased range of motion and 
carpal tunnel syndrome.  

In a July 2005 VA physical therapy note, the examiner noted 
range of motion findings of the cervical spine to include 
forward flexion to 27 degrees, backward extension to 25 
degrees, right side lateral flexion to 22 degrees, left side 
lateral flexion to 23 degrees, right rotation to 38 degrees, 
and left rotation to 41 degrees. 

During an August 2005 VA physical therapy follow-up, the 
therapist reported cervical spine range of motion as flexion 
to 15 degrees, extension to 15 degrees, right rotation to 35 
degrees, left rotation to 52 degrees, right lateral flexion 
to 35 degrees, and left lateral flexion to 18 degrees. 

In a January 2006 VA progress note, the Veteran complained of 
palm numbness, greater on the right, with no pain.  She also 
complained of pain from the left upper back going up to the 
head on the left side with a history of cervical degenerative 
joint disease.  Upon examination the examiner noted the neck 
with range of motion intact and no focal tenderness to 
palpation. 

A March 2006 electromyography (EMG) report found normal 
needle EMG examination of tested muscles, and noted no 
electrodiagnostic evidence of bilateral upper extremity 
sensorimotor peripheral neuropathy, and no electrodiagnostic 
evidence of cervical radiculopathy. 

During a June 2006 VA examination, the Veteran complained of 
a constant cervicothoracic junction to shoulder pain, which 
she states increases with forward flexion, range of motion in 
general at the extremes, lying supine, and with upper 
extremity active range of motion on the left greater than the 
right.  She stated the pain is aggravated by prolonged 
position, such as the use of a keyboard at work, and that she 
experiences recurring right great than left C8 distribution 
"numbness to fingers."  The examiner noted that treatment 
consisted of physical therapy and medications, but no 
injections, surgery, bracing, hospitalization or lost days 
from work.  

Upon physical examination, the examiner found cervothroacic 
ranges of motion consisting of forward flexion to 45 degrees, 
extension to 40 degrees, right lateral bending to 45 degrees, 
left lateral bending to 35 degrees, left rotation to 60 
degrees, and right rotation to 70 degrees.  The examiner 
noted cervicothoracic junction to paraspinous muscle 
discomfort on the left great than the right at all extremes 
of motion, especially with repetition.  The examiner further 
reported positive compression and distraction, intact upper 
extremity active range of motion, eliciting paraspinous 
muscle discomfort at extremes of should motion, and a 
subjective decrease in sensation and light touch in the right 
upper extremity in the C6 distribution, with the remainder of 
sensation intact.  An X-ray examination at that time found 
cervical spine with obliques show straightening of the normal 
cervical lordosis with C5-6 and C6-7 spurs, and neural 
foraminal narrowing at those levels.  The diagnosis was 
resolved right cervical strain/contusion in service without 
sequele, and cervical spine degenerative disc disease without 
spasms and without objective clinical or special study 
evidence of upper extremity radiculopathy. 

In private treatment records dated from June to November 
2006, the Veteran continued to complain of cervical 
paraspinal muscle discomfort, and was diagnosed with chronic 
cervicalgia and degenerative disc disease with normal 
electrodiagnostic testing of both upper extremities.  A July 
2006 MRI of the cervical spine found discogenic changes 
resulting in spinal canal and foraminal narrowing at C5-6 and 
C6-7.  During the November 2006 private follow-up, the 
examiner found no tenderness or spasm to palpation of the 
cervical paraspinal muscles. 

In a January 2007 private treatment record, the Veteran 
complained of chronic neck pain, left arm numbness, and mild 
muscle weakness.  Upon examination, the examiner found 
paraspinal muscle spasm bilaterally, tenderness upon 
palpation of the cervical midline and bilateral paravertebral 
areas, palpable trigger points, limited range of motion due 
to pain, and compression of the upper cervical facets.  The 
examiner also noted that hyperextension of the cervical spine 
produces headaches.  The examiner also reported decreased 
muscle strength at left deltoid and left biceps and decreased 
sensation at C5 and C6 nerve root distribution on the left 
compared to the right.  The diagnosis was herniated nucleus 
pulposus at two cervical levels and cervical radiculopathy on 
the left. 

During a February 2007 pain clinic consultation, the Veteran 
reported cervical pain with radiation to the right and left 
upper extremities.  Upon examination, the examiner found 
normal range of motion upon forward flexion, extension, 
lateral flexion and rotation.  The diagnosis was cervical 
facet syndrome without myelopathy.  

Private treatment records dated from March to November 2007 
indicate the Veteran underwent multiple steroid injections 
for cervical radiculitis, and cervical disc displacement 
without myelopathy. 

In a December 2007 VA physician note, the Veteran complained 
of pain in left arm and shoulder.  Upon examination, the 
examiner noted pain on movement of arm with radiation down 
arm, and slight tenderness to touch over left scapular area. 

During a January 2008 VA examination, the Veteran complained 
of fairly constant sharp pressure-type pain, polarized to the 
left more so than the right, from the base of the occipital 
area (upper neck) into the upper shoulders with frequent 
episodes of pain down to the wrist level and rare episodes of 
numbness into the right hand.  She stated she notices an 
increase in pain somewhat with forward bending of the neck.  
Previous treatments for the neck included epidural steroid 
injections, deep heat, and physical therapy measures 
including ultrasound, electrical stimulation, a soft collar 
and cervical traction.  She indicated she had incapacitating 
episodes where she missed work five to six times in the past 
year due to increased neck pain, but denied any flare-ups.  

Upon examination, the examiner found minimal paraspinal 
spasm, normal alignment and range of motion testing performed 
times three and using a goniometer found forward flexion to 
35 degrees with painful arc from 20 to 30 degrees, extension 
to 30 degrees, with a painful arc from 15 to 30 degrees, 
right side bending to 25 degrees, left side bending to 30 
degrees, each with a painful arc of motion from 15 to 25 
degrees.  Rotation was noted as 60 degrees to the right and 
left, with a painful arc from 30 to 60 degrees.  

Upon neurological testing, the examiner found normal gait, 
slightly stooped shouldered posture, and motor testing 
demonstrated frequent factional breakaway weakness in the 
upper extremities.  The examiner noted she had a non-
dermatomal pattern of hypensthesia in her upper extremities 
with patches of decreased sensation and painful numbness 
diffusely noted in both upper extremities from the neck down 
to the level of the wrist.  Cervical spine X-ray testing from 
that time demonstrated a normal lordotic curve with mild 
progression of degenerative disc changes at C5-C6 with mild 
spondylosis noted.  It was further noted that neural foramina 
were "wide open" on both sides of the cervical spine.  The 
diagnosis was mild cervical spondylosis without evidence of 
radiculopathy.  The surgeon reported that she showed no 
clinical evidence of radiculopathy in either upper or lower 
extremities and the significant finding of positive Waddell 
calls into question the severity of the Veteran's neck pain.  
The surgeon referenced the Veteran's numerous MRIs and EMGs, 
all of which have shown no electrodiagnostic findings of 
cervical radiculopathy, carpal tunnel syndrome, or peripheral 
neuropathy.  The examiner further reported there were no 
objective clinical findings that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance except as noted previously. 

During a January 2008 private follow-up, the Veteran 
indicated that each steroid injection provided three to four 
weeks of 60-70 percent improvement of pain and tingling and 
then it totally returned.  The Veteran complained of present 
pain with tingling at the lateral shoulder in the deltoid 
area, lateral shoulder, and forearm with radiation towards 
the little and ring finger on the left arm.  She stated that 
occasionally she experiences some numbness in the arm, 
especially in the morning, and that her pain and tingling 
interferes with her sleep.  The diagnosis was cervical 
radiculopathy and herniated nucleus pulposus.  An MRI report 
from that time found minimal posterior annular bulging at C4-
C5. 

During a February 2008 follow-up, the Veteran complained of 
worsening cervicalgia with left upper extremity radicular 
pain.  After and examination, the diagnosis was cervicalgia 
and left upper extremity radicular pain, suspicious for a C7 
radiculopathy, given her weakness of left wrist extension.  

A February 2008 EMG report indicated that aside from a 
slightly increased insertional activity in the left C7-T1 
paraspinal distribution, it was an unremarkable study without 
evidence of a left cervical radiculopathy or peripheral 
neuropathy. 

In a May 2008 VA urology consultation, the examiner noted the 
neck and non-tender with normal range of motion. 

Analysis

The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 10 percent 
evaluation for the Veteran's cervical spine disability, based 
on objective medical findings of cervical flexion greater 
than 30 but less than 40 degrees.  

In reaching the foregoing conclusion, the Board has 
considered the findings that during the June 2005 
rehabilitation note indicating that forward flexion was to 10 
degrees, the July 2005 VA physical therapy consultation, 
showing forward flexion of her cervical spine was limited to 
27 degrees, and, the August 2005 VA physical therapy follow-
up, noting forward flexion of the cervical spine was limited 
to 15 degrees.  Each finding is suggestive of a higher 
disability rating.  However, these findings appear to be 
inconsistent with all other measurements during the period in 
question.  Evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required to establish an 
increase in disability.  See Davis v. Principi, 276 F. 3d 
1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

In this regard, range of motion was intact during VA 
treatment in January 2006, the cervical spine had full 
forward flexion to 45 degrees during the June 2006 VA 
examination, and in the January 2008 VA examination, the 
Veteran was able to forward flex to 35 degrees.  Accordingly, 
in the context of the relevant medical evidence, the Board 
finds that the June, July and August 2005 findings do not 
provide a basis for concluding that the disability picture 
more nearly approximates the criteria for an increased rating 
based on limitation of motion.  Rather, the clinical findings 
have reflected mostly flexion from full to 35 degrees, 
consistent with the 10 percent rating currently in effect.  
Furthermore, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  See Davis v. Principi, 276 F.3d 
1341, 1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires 
some increase in the severity of the preexisting condition 
causally related to military service).

There also is no medical evidence of any separately ratable 
neurological disability due to the Veteran's service-
connected cervical spine degenerative changes.  The reports 
of the March 2006 and February 2008 EMG tests found no 
electrodiagnostic evidence of bilateral upper extremity 
sensorimotor peripheral neuropathy or cervical radiculopathy.  
The June 2006 and January 2008 VA examiners also found no 
objective clinical or special study evidence of upper 
extremity radiculopathy.  Only the January 2007 and January 
2008 private examiner gave a diagnosis of cervical 
radiculopathy without diagnostic testing.  The weight of the 
evidence is clearly against a finding of separate 
neurological symptoms due to the Veteran's cervical spine 
disability. 

Other than the stated temporary increase, a higher initial 
evaluation for a cervical spine disability is not warranted 
because at no time does the medical evidence of record 
demonstrate forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, warranting a 40 percent disability rating.  

The Board has considered the provisions for evaluating 
intervertebral disc syndrome, but finds that they are not for 
application for the Veteran's service-connected cervical 
spine disability because she was not shown to have any 
incapacitating episodes that required treatment and bed rest 
prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

The Board also finds that there is no basis for the 
assignment of any higher rating during either time period 
based on consideration of any of the factors addressed in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  
Competent medical evidence reflects that the currently 
assigned 10 percent rating already compensates the Veteran 
for the extent of functional loss resulting from any such 
symptoms.  In this regard, the Board notes that both the 
March 2004 fee-basis VA medical examination and the January 
2008 VA examination findings detailed that the Veteran 
performed DeLuca testing, found no objective clinical 
findings that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance.

Increased Rating for Shin Splints

Law and Regulations 

The Veteran is assigned an initial noncompensable rating for 
shin splints under Diagnostic Code 5024 for tenosynovitis.

502
4
     Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).



Factual Background and Analysis

The Veteran was granted service connection for shin splints 
based on a September 1986 in-service treatment record 
diagnosing shin splints and a March 2004 fee-basis VA medical 
examination in which the examiner opined that the Veteran's 
current history of lower leg pain was likely the same as that 
in service.  

During a March 2004 fee-basis VA medical examination, the 
Veteran complained of aching of the shins, intermittently, as 
often as three times a week, with each occurrence lasting a 
few days.  She reported that her ability to perform daily 
functions during flare-ups is unaffected, but slowed, and 
that treatment consisted of icepacks and medication.  She 
stated her functional impairment is the limited ability to 
run without pain.  She also indicated she did not lose any 
time from work.  Upon examination the examiner noted normal 
findings of the right and left tibia.  The Veteran's knee was 
found within normal limits on the left and right side, and 
ranges of motion findings were flexion to 140 degrees and 
extension to zero degrees.  The ankles were also noted as 
appearing within normal limits, and with range of motion 
findings of dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  An X-ray report from that time revealed findings 
within normal limits. 

In an August 2004 VA progress note, the Veteran complained of 
a history of shin splints that were now "acting up" again, 
and stated that she had been avoiding walking on inclined 
surfaces and hard surfaces.  Physical examination found no 
clubbing, cyanosis, or edema, distal pulses palpable and 
normal gait. 

During a June 2006 VA examination report, the Veteran 
indicated that she got recurrent shin and ankle "burning and 
tightness" which she associated only with running or 
prolonged walking.  She reported that her flare-ups are 
associated with walking more than 3/4 of a mile, will last 
one to two days, and resolve with avoidance or 
discontinuation of prolonged walking and weightbearing, 
elevation, wearing of flat shoes, and ibuprofen.  She stated 
she has had no treatment for the disability except activity 
modification since her last compensation and pension 
evaluation, and lost no days from work.  Upon examination, 
the examiner found legs and ankles tender to palpation at the 
left greater than the right medial tibia in the middle one-
third, nontender to the medial or lateral malleolus, or to 
the anterior lateral or anteromedial ligamentous complexus.  
Range of motion findings for the bilateral ankles were 
dorsiflexion to 20 degrees, and plantar flexion to 40 degrees 
without difficulty, complaint of pain, or evidence of 
fatigue, incoordination, weakness or lack of endurance with 
repetition.  The examiner did note that the Veteran 
complained of medial "shin" pain with dorsiflexion against 
resistance, on the left great than the right, with no 
evidence of instability on drawer testing with ankles in zero 
or 20 degrees of plantarflexion, nor on pronation and 
supination maneuvers.  An X-ray report from that time found 
no significant abnormality of both tibiae and fibulae.  The 
examiner diagnosed recurrent bilateral medial tibial 
syndrome, without objective clinical or radiographic or 
special study evidence of significant leg/ankle instability 
or arthopathy.  

VA treatment records dated from July to November 2006 
indicate complaints of bilateral knee pain.  

During a January 2008 VA examination, the Veteran reported 
sharp more so than dull pain, poorly localized from the 
anterior, medial, and lateral aspects of the knee down to the 
anterior leg approaching the ankle.  She indicated that 
treatment has been primarily directed towards her knees, and 
her knees hurt more than the legs. The Veteran indicated that 
she is able to walk three to four miles per week, and 
occasionally can walk as far as nine miles when participating 
in weight reduction program.  Upon examination, the examiner 
noted she demonstrated significant embellishment of symptoms 
both in her history as well as during her examination.  The 
examiner reported that she exhibited a diffuse pattern of 
pain on palpation of both legs with the anterior and 
posterior compartments equally painful in both legs.  The 
physician specifically noted that the lack of any tenderness 
along the anterior posteromedial crest of the tibia 
bilaterally is significant as it is the most significant 
finding on patients with shin splints.  Active range of 
motion findings of the ankles were noted as full, and there 
was no tenderness along the posterior tibialis or anterior 
tibialis tendons at the ankle joint.  

An X-ray report from that time found patellofemoral 
degenerative changes, especially on the superior aspect of 
the patella of both knees, and normal tibia and fibula, with 
no indication of bone density changes which would indicate 
persistent inflammation of the anterior or posteromedial leg 
musculature.  The report found no lytic or sclerotic findings 
in either tibia or fibula and no evidence of chronic 
inflammatory-type changes in either leg.  The examiner 
diagnosed bilateral shin splints, resolved, without 
significant residuals.  The examiner opined that her 
bilateral knee patellofemoral osteoarthritis it the most 
likely cause of her knee and leg symptoms as there is no 
clinical evidence of inflammation along the tibial crest.  It 
was also noted that there were no objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination or lack of endurance. 

At no time during the course of the appeal has the evidence 
shown tibia or fibula impairment causing slight ankle or knee 
disability.  Although the Veteran has complaints of knee pain 
starting in July 2006, the July 2008 VA examiner opined that 
her current bilateral knee patellofemoral osteoarthritis is 
the most likely cause of her knee and leg symptoms.  
Competent medical evidence also lacked any findings of 
irregularities of the either ankle.  Consequently, the 
assignment of a compensable rating for shin splints under 
Diagnostic Codes 5024 is not warranted.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating her shin disabilities.  See, e.g., Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

Competent medical evidence is also absent any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; or 
genu recurvatum for the assignment of higher or separate 
ratings under alternative rating criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, and 5263.  
Consequently, the assignment of a compensable evaluation for 
the Veteran's shin splints based upon any of these diagnostic 
codes is not warranted.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of shin pain and difficulty 
running.  However, as the January 2008 VA examination 
documented no objective evidence of additional loss of motion 
or function, such as fatigue, weakness, or lack of endurance, 
the disability picture for the Veteran's bilateral shin 
splints does not more nearly approximate the criteria for any 
higher rating than that assigned.

Both Increased Rating Claims

The Board acknowledges the Veteran's contentions that her 
neck and shin disabilities are more severely disabling.  
However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to a compensable rating for shin splints and a 
rating in excess of 10 percent for cervical sprain must be 
denied.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board finds that the Veteran's cervical spine and shin 
disabilities do not present such an exceptional disability 
picture as to render the schedular rating inadequate.  38 
C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 
115 (2008) (the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).  The Veteran's cervical 
spine pain and level of functional impairment are 
contemplated in the currently assigned 10 percent rating.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected shin or neck disabilities that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of any extraschedular rating.  The Veteran stated 
in her March 2004 and June 2006 VA examinations that she had 
not missed work due to shin pain.  In her January 2008 VA 
examination, the Veteran indicated that she had 
incapacitating episodes where she missed work five to six 
times in the past year due to increased neck pain.  However, 
there are no objective findings that these periods resulted 
in "marked interference" with employment.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for cervical strain with spondylosis is denied. 

Entitlement to a compensable disability rating for bilateral 
shin splints is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


